Mr. Chibe Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
Moreover, the witnesses Cristino Díaz y Mundo, Mariano Hernández y Hernández, and José Mederos Corujo, produced by the petitioner, declared that it was true and they knew of their own knowledge that the petitioner is the absolute owner of the rural estate referred to in these proceedings, he having acquired the same by purchase from Isaías *547Mundo, José Bodríguez, Toribio Quiñones and Victoriano G-arcía.
After considering the evidence offered by the petitioner Jnan Figueroa y Campos, and ‘which reduces itself to the testimony of the ’three witnesses mentioned, the declarations of ownership applied for cannot be made, inasmuch as the witnesses have not established the period of time of petitioner’s possession, nor that of his predecessors in interest, nor whether he possessed under title or not, and if so, the ' nature of said title, which requisites are necessary in order to prove the acquisition of ownership of an estate by ordinary prescription, namely, not less than thirty years.
In view of article 395 -of the Mortgage Law, Judicial Order of April 4, 1899, and such articles of the old Civil Code and sections of the one now in force, as are applicable to the case, we adjudge that we should affirm and do affirm the judgment appealed from, in so far as it denies a declaration of ownership in favor of the appellant of the estate described in the first finding of fact, and impose costs upon the ap- \ pellant.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.